Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Randall Shane Sabella, Appellant                      Appeal from the 354th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 28512).
 No. 06-18-00168-CR         v.                         Opinion delivered by Justice Stevens, Chief
                                                       Justice Morriss and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Randall Shane Sabella, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk